             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
             CIVIL CASE NO. 1:20-cv-00341-MR-WCM


GREGORY R. BANTIN and JULIE L.  )
BANTIN,                         )
                                )
                   Plaintiffs,  )
                                )
          vs.                   )                    ORDER
                                )
AIR & LIQUID SYSTEMS            )
CORPORATION, et al.,            )
                                )
                   Defendants.  )
_______________________________ )

     THIS MATTER is before the Court on the parties’ Joint Motion to

Dismiss With Prejudice as to Defendant Aurora Pump Company. [Doc. 74].

     Upon review of the parties’ motion,

     IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to

Dismiss [Doc. 74] is GRANTED, and all the Plaintiffs’ claims against the

Defendant Aurora Pump Company are hereby DISMISSED WITH

PREJUDICE.                   Signed: July 27, 2021


     IT IS SO ORDERED.




    Case 1:20-cv-00341-MR-WCM Document 75 Filed 07/27/21 Page 1 of 1
